Name: Commission Decision on a modification of the system of aid applied in Italy in respect of shipbuilding
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  economic policy;  mechanical engineering
 Date Published: 1961-04-08

 Avis juridique important|31961D0408(01)Commission Decision on a modification of the system of aid applied in Italy in respect of shipbuilding /* Unofficial translation */ Official Journal 025 , 08/04/1961 P. 0582 - 0583 Danish special edition: Series II Volume VI P. 0043 English special edition: Series II Volume VI P. 0040 COMMISSION DECISION on a modification of the system of aid applied in Italy in respect of shipbuilding (Only the Italian text is authentic) THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 92 and 93 thereof; Having regard to the Italian draft law amending Law No 522 of 17 July 1954 (Law on aid to shipbuilding) of which the Commission was informed by the Italian Government on 11 August 1960 as required by the first sentence of Article 93 (3); Whereas that draft law would make for more aid for shipbuilding than under the present system, and would ease the rules; Considering the grounds put forward by the Italian Government to justify the proposed measures, and in particular: - the very serious crisis which affects Italian shipbuilding ; and - the economic and social problems arising from surplus manpower in the Italian shipyards; Whereas the draft law forms part of the programme of reorganisation of Italian shipbuilding which it is intended to carry out between now and 1964, year of expiry of the law on aid to shipbuilding; Whereas the implementation of a detailed short-term reorganisation programme helps to facilitate the "development" of an activity within the meaning of the first sentence of Article 92 (3) (c) this derogation having been invoked by the Italian Government in respect of the draft law; Whereas, in a letter of 18 February 1961, the Italian Government agreed to put before the Commission, within six months of approval of the law, the definitive programme for the reorganization of shipyards which until now could only be made available in outline; Whereas, in that letter, the Italian Government agreed to inform the Commission every six months of the progress made in reorganizing the shipyards and of new initiatives in industry to create new jobs; Whereas the declaration of intent of the Italian Government, annexed to its letter of 18 February 1961, indicates that the Italian Government will ensure that the shipbuilding sector is brought to a normal level of competitiveness within specific deadlines; Whereas the derogation provided for by the first sentence of Article 92 (3) (c) may be applied to that draft law; Whereas, in the present state of the market, it is unlikely that the proposed measures of aid will in the coming months adversely affect trading conditions to an extent contrary to the common interest; Whereas it is nevertheless necessary to keep the new system of aid under review in order to ensure that, having regard to the progressive development of the common market, the conditions provided for in the first sentence of Article 92 (3) (c) continue to be satisfied; Whereas any modification of the economic coefficient provided for by the draft law could affect trading conditions. HAS DECIDED AS FOLLOWS Article 1 The Italian draft law No 2395, amending Law No 522 of 17 July 1954 (Law on aid to shipbuilding), but maintaining the date of expiry of the system of aid at 17 July 1964, may be considered as compatible with the common market under the first sentence of Article 92 (3) (c), provided that the Italian Government: (a) carries out the proposed reorganization programme for shipbuilding within the set deadlines ; and (b) takes all necessary measures to ensure that aid granted does not appreciably affect the competitive position of shipyards in the other Member States. Article 2 The Italian Government shall, within six months of the entry into force of the Law, put before the Commission the definitive programme for the reorganization of Italian shipbuilding. Article 3 The Commission shall, in cooperation with the Member States, work out a procedure to ensure that the condition set out in Article 1 (b) is respected. Article 4 The Italian Government shall, once every six months, inform the Commission: - of the general situation of Italian shipbuilding; - of the conditions under which the aid rules were applied during the preceding six months period ; and - of the progress made in carrying out the reorganization programme. Article 5 The Italian Government shall in good time inform the Commission of any proposed modification of the economic coefficient provided for in Article 2 of the draft law (Article 93 (3) of the Treaty). Article 6 This Decision is addressed to the Italian Republic. Done at Strasbourg, 8 March 1961. For the Commission The President W. HALLSTEIN